United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
CONTRACT MANAGEMENT AGENCY,
Bellevue, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-302
Issued: June 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2007 appellant filed a timely appeal from an October 22, 2007 merit
decision of the Office of Workers’ Compensation Programs denying his emotional condition
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has established that he sustained an emotional condition in
the performance of duty.
FACTUAL HISTORY
On August 7, 2007 appellant, then a 58-year-old safety specialist, filed a traumatic injury
claim alleging that he sustained stress on August 4, 2007 in the performance of duty. He related,
“I had open heart surgery and suffer from [a] sleep disorder and memory disorder. I had back

surgery which causes a lot of pain. Not being able to perform my job and the demands placed
upon me is causing a lot of stress. I suffer from anxiety and have panic attacks.”
On July 2, 2007 Dr. Peter R. Schmidt, Board-certified in emergency medicine, evaluated
appellant for chest pain. He attributed appellant’s symptoms to anxiety.
The Office informed appellant on September 11, 2007 that it had administratively
changed his claim to an occupational disease. The Office noted that it had previously denied a
claim for a heart condition, assigned file number 142061463. It requested that appellant provide
additional factual and medical information in support of his claim, including a detailed
description of the employment factors to which he attributed his condition.
On October 4, 2007 the employing establishment controverted appellant’s claim.
Cynthia L. Gibson, a team chief, noted that subsequent to his February 2007 heart surgery,
appellant experienced chest pain and left work in May 2007. Appellant also experienced
memory loss and sleep apnea. He requested accommodation but had not submitted medical
evidence that “addressed the impact of his condition to perform his current duties nor clearly
state how we could accommodate his medical conditions.” Ms. Gibson related that the
employing establishment reduced appellant’s workload. She asserted that he had not adequately
performed his duties since he started work in November 2006.
In a May 24, 2007 electronic mail message, appellant informed the employing
establishment that he experienced heart pain at work and went to the emergency room. He
requested light duty and advised that he intended to apply for disability retirement. Appellant
noted that he underwent open heart surgery on February 23, 2007 and did not feel that he could
perform his work duties. In electronic mail messages dated May 25, June 6 and 7, 2007, the
employing establishment requested clarification of his work restrictions. In a June 18, 2007
electronic mail message, appellant again indicated that he intended to apply for disability
retirement.
By decision dated October 22, 2007, the Office denied appellant’s claim on the grounds
that he did not establish that he sustained an injury in the performance of duty. The Office found
that the evidence showed that appellant experienced stress and anxiety due to his heart problems
rather than work factors.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.1 On the other hand, the disability is not covered where it results from such factors as an

1

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

2

employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.2
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.3 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.4
ANALYSIS
On his claim form, appellant generally attributed his stress to open heart surgery, a sleep
disorder, a memory disorder and pain from back surgery. The record does not indicate that any
of these conditions have been accepted as employment related and thus any stress due to these
medical conditions does not constitute a compensable employment factor.
Appellant
additionally noted that he experienced stress because he was unable to perform his job duties.
Where a claimed disability results from an employee’s emotional reaction to his regular or
specially assigned duties or to an imposed employment requirement, the disability comes within
the coverage of the Act.5 Appellant, however, did not explain whether he experienced stress
performing his job duties or whether his stress arose because he was unable to work due to
nonemployment-related medical conditions.
Appellant failed to provide a description of the specific employment factors which he
alleged caused his emotional condition. The Office advised him in its September 11, 2007 letter
that he should submit a detailed factual statement describing the employment incidents alleged to
have caused his emotional condition. Appellant did not submit such a statement. A claimant’s
burden of proof includes the submission of a detailed description of the employment factors or
conditions which he or she believes caused or adversely affected the condition or conditions for
which compensation is claimed.6 As appellant failed to specifically identify the factors to which
he attributed his claimed condition, he has failed to establish an essential element of his claim.7
2

Gregorio E. Conde, 52 ECAB 410 (2001).

3

Dennis J. Balogh, 52 ECAB 232 (2001).

4

Id.

5

Robert Bartlett, 51 ECAB 664 (2000); Ernest St. Pierre, 51 ECAB 623 (2000).

6

Janet L. Terry, 53 ECAB 570 (2002); John Polito, 50 ECAB 347 (1999).

7

Appellant submitted new evidence with his appeal. The Board has no jurisdiction to review new evidence on
appeal; see 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office and request reconsideration under
5 U.S.C. § 8128.

3

CONCLUSION
The Board finds that appellant has not established that he sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 22, 2007 is affirmed.
Issued: June 24, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

